Exhibit 10.17

 

April 27, 2020

By Email

Paul G. Thomas, Chairman of the Compensation Committee

Board of Directors of Abiomed, Inc.

C/O of: Marc Began, Secretary

22 Cherry Hill Drive

Danvers, Ma 01923


Re:Temporary Salary Reduction

To the Board of Directors of Abiomed, Inc.:

In light of the disruption and uncertainty created by the evolving COVID-19
pandemic and its impact on the operations of Abiomed, Inc. (the “Company”), I
hereby volunteer to forego my entire annual cash base salary payable between
April 30, 2020 and June 30, 2020, other than any payments necessary for me to
retain my Company-sponsored health and welfare benefits.

 

 

Sincerely,

 

/S/ MICHAEL R. MINOGUE

Michael R. Minogue

Chairman, President and Chief Executive Officer

 